DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (US 2011/0081572).
Regarding claim 1, Byun discloses a battery 100 (energy storage device) comprising a battery case 124 (outer case) with first 130 and second 140 terminals (either reading on the claimed external terminal) mounted on the exterior and electrically connected with the electrode assembly 110 housed in the case ([0088], Fig 2). A first 121 and second 122 fixtures connect the respective first and second terminals to the electrode assembly ([0095]). The fixtures 121 and 122 have pillar portions 121a and 122a (conductive shaft portions). Byun teaches an embodiment where the metal forming the first terminal (external terminal) is aluminum, and the metal forming the first fixing member (conductive shaft portion) is copper ([0022]); therefore the conductive shaft portion is formed using a material different from a material forming the external terminal. The top head portions 121b/122b of the fixtures are ([0104]); therefore meeting the limitation of the conductive shaft portion having a swaged portion connected to the external terminal on one end thereof in an axial direction. The pillars 121a/122a are connected to first 115 and second 116 lead members within the case 124 at bottom head portions 121c/122c ([0096], Fig 2), therefore a conductive plate portion (either the lead members or bottom head portions) housed in the outer case and connected to the other end of the conductive shaft portion.
A corrosion resistance member 150 is installed between the first terminal 130 and the first fixture 121; therefore the corrosion resistance member is disposed between the external terminal and the swaged portion in the axial direction of the conductive shaft portion. Because the corrosion resistance member 150 is generally flat, the corrosion resistance member reads on the claimed metal plate. In addition, the corrosion resistance member 150 also has head portion 153 which is also flat and also meets the limitation of the claimed metal plate.
Regarding claim 3, Byun discloses all of the claim limitations as set forth above. Byun teaches in an embodiment wherein the metal forming the first terminal (external terminal) is aluminum, and the metal forming the first fixing member (conductive shaft portion) is copper ([0022]).
Regarding claim 4, Byun discloses all of the claim limitations as set forth above. Byun teaches the corrosion resistance member 150 may be formed with nickel-plated copper, and teaches nickel is higher in ionization tendency than copper but lower than aluminum ([0117]). Therefore, Byun meets the limitation because Byun teaches the first terminal is aluminum ([0022]), the surface of the corrosion resistance member is nickel while the metal inside the 
Regarding claim 5, Byun discloses all of the claim limitations as set forth above. Byun teaches the corrosion resistance member 150 (metal plate) has is a clad metal of Al-Cu, Ni-Cu, or Al-Ni; therefore the metal plate has a plating layer [the clad metal] on a surface thereof which is brought into contact with the external terminal.
Regarding claim 6, Byun discloses all of the claim limitations as set forth above. Byun teaches the first terminal 130 has a second hole 134 (recessed portion) which receives the head portion 153 of the corrosion resistance member ([0113], Fig 3). Therefore, the external terminal has a first surface on which a recessed portion is formed and a second surface which opposedly faces the outer case, and the metal plate is disposed in an inside of the recessed portion.
Regarding claim 7, Byun discloses a battery 100 (energy storage device) comprising a battery case 124 (outer case) with first terminal 130 (external terminal) mounted on the exterior cap plate 120 (lid plate). The first terminal 130 has a first hole 132 (second through hole) and a second hole 134. A corrosion resistance member 150 (metal plate) has a hole 156 (third through hole) for receiving first fixture 121 ([0114]), and is accommodated in the second hole 134. The first fixture 121 connects the respective first and second terminals to the electrode assembly ([0095]), said first fixture 121 has pillar portion 121a (conductive shaft portion). Because the first fixture 121 passes through the cap plate 120, it is considered that the ([0104]); therefore meeting the limitation inserting a conductive shaft portion into the first, the second, and the third through holes, and swaging a distal end of the conductive shaft portion such that the metal plate is disposed between the external terminal and a swaged portion in an axial direction of the conductive shaft portion (see Figs 3 and 5).
Because the corrosion resistance member 150 is generally flat, the corrosion resistance member reads on the claimed metal plate. In addition, the corrosion resistance member 150 also has head portion 153 which is also flat and also meets the limitation of the claimed metal plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 2011/0081572), as applied to claim 1 above, and further in view of Tanaka et al. (US 2011/0311847).
Regarding claim 2, Byun discloses all of the claim limitations as set forth above. While Byun teaches the fixtures bottom head portions 121c/122c (conductive plate portion) are formed in a plate shape extending substantially parallel to a cap plate 120 (lid plate) of the outer case, has a first surface to which the other end of the conductive shaft portion is connected, has a second surface to which a tab of the electrode assembly extending toward the lid plate is connected (lead member 115), Byun does not explicitly disclose wherein a size of the conductive plate portion and a size of the tab in a planar direction of the lid plate are set larger than a size of the external terminal in the planar direction of the lid plate.
Tanaka discloses a battery with a large capacity that excels in safety (abstract). Positive 4 and negative 14 output terminal members each include a terminal portion 10 having a portion exposed from a lid plate 7 and a terminal base portion 11 received inside the battery case 2 ([0034]). The base portions 11 are connected to tabs 6, 16 of the electrode group 1 ([0034]). As seen in Figure 2, the base portions 11 and the tabs 6/16 are set larger than a size of the external terminal in the planar direction of the lid plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use larger sizes of the terminal base portions and tabs (larger than the external terminal) of Tanaka with the relative sizes of fixture bottom head portions 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JACOB BUCHANAN/             Examiner, Art Unit 1725            

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725